Case 2:18-cr-00121-PSG Document 186-3 Filed 10/22/19 Page 1 of 7 Page ID #:1039




                Exhibit C
Case 2:18-cr-00121-PSG Document 186-3 Filed 10/22/19 Page 2 of 7 Page ID #:1040




  PROTECTIVE ORDER                                             USAO_033764
Case 2:18-cr-00121-PSG Document 186-3 Filed 10/22/19 Page 3 of 7 Page ID #:1041




  PROTECTIVE ORDER                                             USAO_033765
Case 2:18-cr-00121-PSG Document 186-3 Filed 10/22/19 Page 4 of 7 Page ID #:1042




  PROTECTIVE ORDER                                             USAO_033766
Case 2:18-cr-00121-PSG Document 186-3 Filed 10/22/19 Page 5 of 7 Page ID #:1043




  PROTECTIVE ORDER                                             USAO_033767
Case 2:18-cr-00121-PSG Document 186-3 Filed 10/22/19 Page 6 of 7 Page ID #:1044




  PROTECTIVE ORDER                                             USAO_033768
Case 2:18-cr-00121-PSG Document 186-3 Filed 10/22/19 Page 7 of 7 Page ID #:1045




  PROTECTIVE ORDER                                             USAO_033769
